Citation Nr: 1424970	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  14-06 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative joint disease of the left ankle. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-at-Law


ATTORNEY FOR THE BOARD

S.M. Kreitlow



INTRODUCTION

The Veteran had active military service from November 1942 to January 1949.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for degenerative joint disease of the left ankle and evaluated it as 10 percent disabling effective January 22, 2010.  The Veteran has disagreed with the initial 10 percent disability rating assigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand of the Veteran's appeal is warranted to comply with its duty to assist.  Specifically, to provide an adequate medical examination of the Veteran's now service-connected left ankle disability.

The Veteran was examined in May 2013 at which he reported increased left ankle pain and swelling over the years.  He also reported flare-ups of increased left ankle pain and swelling after prolonged walking or standing and with rainy weather.  He alleviates flare-ups by sitting down, elevating his ankle and taking pain medication.  On physical examination, range of motion testing initially showed plantar flexion of the left ankle limited to 40 degrees (normal is 45 degrees) and normal dorsiflexion at 20 degrees.  The examiner noted there was no objective evidence of painful motion except at 40 degrees of plantar flexion.  After repetitive motion testing, however, plantar flexion increased to normal at 45 degrees and dorsiflexion remained normal at 20 degrees.  Consequently, the examiner stated that the Veteran did not have additional limitation of motion following repetitive-use testing.  He did state, however, that the Veteran had the following function loss and/or functional impairment of the left ankle:  less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  He further stated that the left ankle disability would not have an impact on the Veteran's ability to work.  Nevertheless, in the Remarks section, in response to an opinion requested relating to functional limitations (per Mitchell v. Shinseki, 25 Vet App 32 (2011)), the examiner stated that, while it is true that pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the ankle is used repeatedly over a period of time, it is impossible to state exactly what degree of additional range of motion loss would be due to pain on use or during flare-ups.

In the Notice of Disagreement, the Veteran's attorney stated that the examination noted that the Veteran suffers from "flare-ups" of his ankle condition; however, the examiner did not portray the additional functional loss in the ankle during flare ups, in terms of additional loss of range of motion, as is required by DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, the Veteran's attorney asked that an addendum be obtained that addresses this question.

In December 2013, the Veteran's claims file was returned to the examiner who conducted the May 2013 VA examination and he was asked to provide clarification/explanation of his remarks regarding Mitchell v. Shinseki relating to functional limitations.  It was noted that the examiner did not provide a rationale for the statement "it is impossible to state exactly what degree of additional ROM loss would be due to pain on use or during flare-ups."  The examiner was asked to provide a comment as to the following:

1.  Whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time, and;
2. Describe any such additional limitation due to pain, weakness, fatigability or incoordination, and if feasible, this comment should be expressed in terms of the degrees of additional ROM loss due to "pain on use or during flare-ups."  
3. If such comment is not feasible, please state and PROVIDE AN EXPLANATION as to WHY the comment cannot be rendered.  Would it be mere speculation? etc.  

In response, the examiner issued an addendum in which he stated that pain, weakness, fatigability or incoordination during flare-ups, or when the joint is used repeatedly over a period of time, does not significantly limit functional ability.  His rationale was that review of the record revealed no pathological evidence of a condition to the left ankle where a significant limited functional capacity exists.  This is also supported by the functional capacity of the left ankle during the Veteran's working years as a letter carrier.  The current X-ray findings of the left ankle does not reveal conditions limiting function as well.

In a statement submitted as a substantive appeal, the Veteran's attorney again took exception to the VA examiner's opinion relating to functional impairment of the Veteran's left ankle disability.  He first argued that the opinion is inadequate because it is premised on inaccurate facts, namely that the Veteran was a letter carrier, which is not true.  Second, the attorney argued that, even if there was no "significant" functional loss, the examiner never found that there was no additional functional loss and should have assessed whether there would be some additional loss of range of motion or not, and if there was an additional loss, should have set out what that loss was.

The Board agrees that the VA examiner's initial medical opinion as to functional loss in the May 2013 VA examination report is inadequate because the VA examiner's additional medical opinion provided in December 2013 is based on an inaccurate factual premise, to wit that the Veteran's occupation post-service was a mail carrier.  In fact, the May 2013 VA examination report only mentions that the Veteran reported serving as a mail carrier during his last few years in service (which as noted above ended in 1949 and would be of questionable significance in assessing the current severity).  There is no mention of what his occupational history was after his discharge from service.  The Board notes that a review of the post-service medical records indicates that the Veteran was a former an employee at a medical center in the psychiatric department for 26 years and retired in 1982 (see November 2004 VA Primary Care Note).  In addition, a 1993 private treatment note indicates the Veteran was retired from a home care company.  Consequently, there is nothing in the record to indicate the Veteran was a mail carrier at any time after his discharge from service, and the VA examiner's reliance on that inaccurate fact is detrimental to the probative value of his medical opinion.  

Thus, the Board finds that the Veteran should be afforded a new VA examination in which the relevant information can be obtained concerning his occupational history as well as any functional loss he experiences during flare-ups or after repeated use of the left ankle, and to allow the VA examiner to appropriately address the Mitchell elements relating to functional loss with special attention to the contentions submitted by the Veteran's attorney.

Furthermore, since remand is warranted and the record indicates the Veteran received all his care at the VA Medical Center in Richmond, Virginia, (which records are constructively in the Board's possession), the Veteran's VA treatment records since April 2012 (which is the last record available) should be associated with the Veteran's claims file.
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the claims file the Veteran's medical records from the VA Medical Center in Richmond, Virginia, from April 2012 to the present.  

2.  Thereafter, the Veteran should be scheduled for a VA joints examination to determine the severity of his service-connected degenerative joint disease of the left ankle.  The claims file must be provided to the examiner for review in conjunction with the examination, and such review should be noted in the examination report.

All necessary tests and studies should be conducted in order to ascertain the severity of the Veteran's service-connected degenerative joint disease of the left ankle.  The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.  The examiner should determine the limitation of motion, if any, of his left ankle and discuss whether there is pain on movement, swelling, tenderness, deformity or atrophy of disuse.  

The examiner should further address the factors relating to functional loss/limitation as set forth in Mitchell v. Shinseki by answering the following questions.  In doing so, the examiner should be mindful of the contentions raised by the Veteran's attorney (as set forth above in the body of this remand) against the prior medical opinions and address those contentions as necessary.
a.  Whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time, and;
b.  Describe any such additional limitation due to pain, weakness, fatigability or incoordination, and if feasible, this comment should be expressed in terms of the degrees of additional ROM loss due to "pain on use or during flare-ups."  
c.  If such comment is not feasible, please state and PROVIDE AN EXPLANATION as to WHY the comment cannot be rendered.  Would it be mere speculation? etc.

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  If an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After ensuring that all necessary development has been accomplished and that the VA examination report and medical opinion(s) is adequate, the Veteran's claim should be readjudicated taking into consideration the contentions raised by the Veteran's attorney as to evaluation of the left ankle disability with consideration of functional loss/limitation.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



